DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 09/07/2021 has been entered. Claims 1 and 15 have been amended, and no claims have been added or cancelled. Accordingly, claims 1-19 are pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Setzer et al. (US 5405578 A; of record) in view of Comoret et al. (US 20150132182 A1; of record).
Regarding claims 1-4 and 8-9:
Setzer discloses the following compositions for 8000-series master aluminum alloys (Abstract; Table 1).


Element (wt %)
Claim 1
Claim 2
Setzer[Table 1]; AA8030 (meets claim 4)
Setzer[Table 1]; AA8017 (meets claim 9)
Al
Balance
Balance
Balance
Balance

0.44-0.80
0.44-0.80
0.30-0.8
0.55-0.8
Cu
0.10-0.3
0.10-0.3
0.15-0.30
0.10-0.20
Si
0.02-0.04
0.02-0.04
0.10
0.10
At least one of:
 
 
Er
0.001-0.1
0.01-0.03
-
-
Yb
0.001-0.1
0.01-0.03
-
-
Sc
0.001-0.1
0.01-0.03
-
-

	
With regard to the Al, Fe, and Cu contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). With regard to the Si content, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Setzer teaches that AA8017 contains magnesium in an amount of 0.01-0.05 wt% [Table 1], which overlaps with the range of 0.01-0.05 wt % in claim 8.
	Setzer teaches that the master alloy may be cast and further processed into a desirable form such as a wire (col. 7, lines 32-40). With regard to the new “building” descriptor of the claimed “wire”, it is noted that this is a statement of intended use. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (MPEP 2111.02 II). In the instant case, the wire of Setzer would be capable of performing the intended use, in view of the substantially identical alloy composition and product form of a “wire”.

	Comoret teaches an electrical cable (interpretable as the claimed “wire”) made of an aluminum alloy have aluminum and erbium precipitates, where the aluminum alloy additionally has an element chosen from Fe and Cu (Abstract).
	Comoret teaches that the aluminum alloy may contain 10-10,000 ppm (0.01-1%; interpreted as wt %) Er (meets the claimed Er of claims 1 and 3), which overlaps with the claimed ranges of 0.001-0.1 wt% (claim 1) and 0.01-0.03 wt % (claim 2). With regard to the Er content, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
With regard to the claimed elongation at break of 10% and the properties in “i)” and “ii)”, these properties would prima facie be expected in the aluminum alloy of Setzer as modified by Comoret, in view of the substantially similar overlapping composition and wire/cable product form.
	Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the erbium content of Comoret into the aluminum alloy of Setzer, as doing so results in improved electrical properties while guaranteeing good mechanical properties [0010] such as hot creep resistance and breaking strength [0012].
	Regarding claims 5 and 10:
	Setzer is silent regarding the elongation at break.
	Comoret teaches that the elongation at break is at most 30% [0087], which overlaps with the claimed range of about 20% or greater in claim 5, and 14% or greater in claim 10.
	Regarding claim 6 and 11:
	Setzer is silent regarding the electrical conductivity of the 8000 series aluminum alloys.
	Comoret teaches that owing to its high content of erbium precipitates, the aluminum alloy has improved electrical properties [0093]. 
Although Comoret does not explicitly state that the improvement is relative to an AA8030 aluminum alloy (of claim 6), it would be prima facie expected that the improvement would inherently be relative to an AA8030 alloy, in view of the alloy of Comoret containing both Fe (1000-4000ppm; 0.1-0.4 wt%) and Cu (500-3500 ppm; equal to 0.05-0.35 wt%), which are two of the principal constituents of an AA8030 alloy and overlap with Setzer’s AA8030 alloy as shown in the table above.
Although Comoret does not explicitly state that the improvement is relative to an AA8017 aluminum alloy (of claims 9-11), it would be prima facie expected that the 
	Regarding claims 7 and 12:
	Setzer is silent regarding the electrical conductivity.
	Comoret teaches that the electrical conductivity of the aluminum alloy may be at least 62% IACS (see Tables 1-2 and [0031]), which overlaps with the range of about 60.5% IACS or greater as claimed in electrical conductivity of claims 7 and 12.
	Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
	Regarding claim 13:
	Setzer and Comoret are silent regarding the ultimate tensile strength.
	However, Comoret teaches that the aluminum alloy electrical cable of the invention has good mechanical properties and good electrical properties [0012].
prima facie be expected to be present in the product of Setzer as modified by Comoret.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
	Regarding claim 14:
	Setzer and Comoret are silent regarding the wire being a 12 AWG building wire.
	Powale teaches using preferably an AA8000 series aluminum alloy as a conductor [0053] for use in electrical terminals (see [0026-0030] and Fig. 5), which meets the claimed limitation of being “configured for use with a wiring terminal or socket”.
	Powale teaches that the conductor may have an AWG number of 24 to 5, specifically greater than or equal to AWG 12 [0065-0067], which meets the claimed AWG number of 12.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the electrical wire/cable of Setzer in view of Comoret with the AWG value of Powale, as doing so would allow for meeting performance requirements of, for example ISO 6722, for covered conductor applications [0069], such as in building and construction [0001] (which meets the “building wire” limitation).

	Regarding claims 15-18:
Setzer discloses the following compositions for 8000-series master aluminum alloys (Abstract; Table 1):
Element (wt %)
Claim 15
Claim 17
Setzer[Table 1]; AA8030
Setzer[Table 1]; AA8017
Setzer[Table 1];AA8176 (meets claim 18)
Al
Balance
Balance
Balance
Balance
Balance
Fe
0.44-0.80
0.44-0.80
0.30-0.8
0.55-0.8
0.40-1.0
Si
0.02-0.04
0.02-0.04
0.10
0.10
0.03-0.15
At least one of:
 
 
 
Er
0.001-0.1
0.01-0.03
-
-
-
Y
0.001-0.1
0.01-0.03
-
-
-
Sc
0.001-0.1
0.01-0.03
-
-
-


With regard to the Al, Fe, and Cu contents, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). With regard to the Si content, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Setzer teaches that the master alloy may be cast and further processed into a desirable form such as a wire (col. 7, lines 32-40). With regard to the new “building” descriptor of the claimed “wire”, it is noted that this is a statement of intended use. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (MPEP 2111.02 II). In the instant case, the wire of Setzer would be capable of performing the intended use, in view of the substantially identical alloy composition and product form of a “wire”.
	Setzer is silent regarding the presence of erbium (Er), ytterbium (Yb), or scandium (Sc), is silent regarding the claimed elongation at break of 10%, and is further silent regarding the properties in “i)” and “ii)”.
With regard to the claimed elongation at break of 10%, and the properties in “i)” and “ii)”, these properties would prima facie be expected in the aluminum alloy of Setzer as modified by Comoret, in view of the substantially similar overlapping composition and wire/cable product form.
	Comoret teaches an electrical cable (interpretable as the claimed “wire”) made of an aluminum alloy have aluminum and erbium precipitates, where the aluminum alloy additionally has an element chosen from Fe and Cu (Abstract).
	Comoret teaches that the aluminum alloy may contain 10-10,000 ppm (0.01-1%; interpreted as wt %) Er (meets the claimed Er of claims 15 and 16), which overlaps with the claimed ranges of 0.001-0.1 wt% (claim 15) and 0.01-0.03 wt % (claim 17). With regard to the Er content, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the erbium content of Comoret into the aluminum alloy of Setzer, as doing so results in improved electrical properties while guaranteeing good mechanical properties [0010].
Regarding claim 19:
Setzer is silent regarding the electrical conductivity.
	Comoret teaches that the electrical conductivity of the aluminum alloy may be at least 62% IACS (see Tables 1-2 and [0031]), which overlaps with the range of about 60.0% IACS or greater as claimed.
	Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
The applicant’s arguments concerning the new features of 0.02-0.04 wt% Si and an elongation at break of 10% (see page 7 of arguments) are respectfully not found persuasive, as these features are taught by the combination of Setzer and Comoret as discussed in the updated § 103 rejection above. The applicant’s own specification states that AA8017 and AA8030 aluminum alloys can contain up to 0.10% of Si. Thus, absent evidence to suggest otherwise, it is prima facie expected that the 0.10% Si in the AA8017 and AA8030 alloys of Setzer would behave in the same manner as the applicant’s claimed 0.02-0.04% Si as claimed.
With regard to the applicant’s and inventor’s arguments stating that the overhead AA 1350 aluminum alloy conductor of Comoret and the claimed AA 8000-series aluminum alloy of the claimed invention having “mutually exclusive applications” (see paragraph 2 in 02/25/2021 pages 7-9 of arguments), the examiner respectfully disagrees. The inventor’s assertion that the claimed AA 1350 used for overhead conductors and 8000 series aluminum alloys have “mutually exclusive applications is opinion and although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue (MPEP 716.01(c)). In the instant case, although the inventor’s opinion has been considered, the opinion is not persuasive in view of the analysis taken in this office action and in previous office actions:
Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212 (MPEP 2141.01(a)). 
In the instant case, the reference is from the same field of endeavor of aluminum alloys, which meets prong (1). With regard to prong (2), the reference is reasonably pertinent to the problem faced by the inventor because Comoret’s aluminum alloy has a high electrical conductivity and good mechanical properties (Title, Abstract), [0010]. With regard to the inventor’s statement that aluminum alloys for building wires emphasize having improved creep resistance and stress relaxation resistance, Comoret states that owing to the presence of erbium precipitates, the electrical cable has good mechanical properties such as hot creep resistance and breaking strength; in view of the improved creep resistance, it would prima facie be expected that improved stress relaxation resistance would also be present in an aluminum alloy as a result of adding erbium.
Thus, both building wires and overhead conductors are used for conducting electricity, and Comoret’s disclosure motivates one of ordinary skill in the art to suggest the above improvements in other aluminum alloys. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (MPEP 2144 II.).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
	However, the applicant can rebut a prima facie case of obviousness by demonstrating criticality of the claimed ranges (MPEP 2144.05 III. A.). "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) (MPEP 2144.05 III. A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735